Citation Nr: 1214207	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-06 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1990 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri which, in pertinent part, denied the above claim.

This matter was previously before the Board in August 2010 at which time it was remanded for additional development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the August 2010 Remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's Remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  A Supplemental Statement of the Case was issued in February 2012 which continued the denial of the claim.  The case is now returned to the Board.  

As noted in the August 2010 Remand, the RO granted service connection for ulcers in an April 1994 rating decision, effective March 20, 1993; but an initial disability rating had never been assigned.  This issue has yet to be adjudicated by the AOJ.  Thus, it is, once again, referred to the AOJ for the assignment of an initial disability rating.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran is service-connected for ulcers, and has current Crohn's disease. 

2.  Current Crohn's disease began in active service. 


CONCLUSION OF LAW

The criteria for establishing service connection for Crohn's disease are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has duties to notify claimants as to the information and evidence necessary to substantiate a claim for VA benefits and to assist them in obtaining such evidence.  Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Given that this decision grants the full benefit sought on appeal, further notice or development is not required to aid the Veteran in substantiating the claim.  There is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.

Service connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

During the pendency of this appeal, there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice prior to the amendment.  Given these substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the regulatory change could have prohibited retroactive effects.  The Board will consider the version of 38 C.F.R. § 3.310 in effect before the change.  The change is not controlling, however, because the evidence supports a grant of service connection on a direct basis.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has a gastrointestinal disorder that began in active service and has been present since.  

A review of his service treatment records reveals numerous gastrointestinal complaints and extensive treatment for a variety of gastrointestinal disorders.  Post-service treatment records document regular treatment for a variety of gastrointestinal disorders, including Crohn's disease.

Although Crohn's disease was not specifically identified in active service; service treatment records show findings of severe anemia, gastro-intestinal bleeding, gastric and duodenal ulcers and reflux.  A physical evaluation board found him unfit for duty based on a condition not currently at issue and iron deficiency anemia.  He was also noted to have gastroesophageal reflux disease (GERD).

By rating action dated in April 1994, service connection for ulcers was granted.

A VA gastrointestinal examination was conducted in July 2004.  The examiner diagnosed Crohn's disease, which was "a new diagnosis non service connected."  As no rationale was provided for this opinion, in its August 2010 Remand, the Board deemed it to be insufficient, and remanded the issue for a VA gastrointestinal examination to determine whether any current Crohn's disease was related to active duty service, to include the service connected ulcer disease.  

A VA examination report dated in November 2010 shows that the Veteran reported a history of a continuity of gastrointestinal symptoms since service.  Physical examination resulted in a diagnosis of Crohn's disease.  Following review of the claims file and examination of the Veteran, the examiner concluded that it was at least as likely as not that the Crohn's disease was related to "active duty service-connected ulcer disease."  

The examiner explained that Crohn's disease was an autoimmune disorder with manifestations of diarrhea, abdominal pain or cramping, loss of appetite, and loss of weight.  Crohn's disease can make one more prone to gastrointestinal bleeding due to the inflammation of the gastrointestinal lining and ulcers that would develop on the colon.  Crohn's disease could affect the body from the mouth to the anus, including all along the gastrointestinal tract.  The Veteran had been treated multiple times for bleeding ulcers both in the military and after service.  He had been evaluated many times for his symptoms both during service and after, some pointing to Crohn's disease and some not.  Crohn's disease usually began between the ages of 20 and 30, and the Veteran was said to fit into that category inasmuch as he was in that age group when chronic diarrhea and multiple ulcers and gastrointestinal bleeding were noted.

In November 2011, the Appeals Management Center observed that the November 2010 examination report included an opinion that it was at least as likely as not that the Veteran had Crohn's disease that was related to service, including the service-connected ulcer disease.  Based on the incorrect belief that ulcers were not service connected; it found the November 2010 opinion to be inadequate and sought an opinion as to the relationship between the Crohn's disease and the service-connected hiatal hernia and hemorrhoids.

In January 2012, another VA examiner provided an opinion that the Veteran's Crohn's disease was not related to his service in the Gulf War and was not related to the service connected hiatal hernia or hemorrhoids.  She based this opinion on the fact that Crohn's disease was not diagnosed until 2004, and that the diagnostic studies in service did not yield a diagnosis of Crohn's disease.  She added that it was "well known in the medical community that [hiatal hernia and hemorrhoids] have nothing to do with Crohn's disease."  She elaborated that hiatal hernia and hemorrhoids were disabilities of the esophagus while Crohn's disease was a disability of the large intestine.

Analysis

It is not in dispute that the Veteran has currently diagnosed Crohn's disease and that he had significant gastrointestinal symptomatology in service.  Hence, a current disability and an in-service disease or injury are demonstrated.

There are opposing opinions given by the various medical professionals in this case as to whether the Veteran's Crohn's disease was directly incurred as a result of his period of active service.  

As previously found, the July 2004 opinion is inadequate and of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (holding that the probative value of a medical opinion is dependent upon the quality of the rationale for that opinion).  Indeed, it is unclear whether the examiner was stating an opinion or merely noting the fact that service connection had not yet been established for Crohn's disease.

The VA examiner in November 2010 concluded that the currently diagnosed Crohn's disease was at least as likely as not related to the service-connected ulcer disease.  Her rationale indicates that the ulcers and gastro-intestinal symptoms initially identified in service, and continuing since, were consistent with Crohn's disease as was the Veteran's age when the symptoms began.  This rationale supports a finding that Crohn's disease was directly incurred in service.

This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  As such, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The January 2012 opinion is against a link between the service-connected hiatal hernia and hemorrhoids, or between the current Crohn's disease and service; it was; however, based on an inaccurate factual predicate, namely that service connection was not in effect for ulcers.  It also appears to have been based on the premise that Crohn's disease only affected the large intestine; whereas the disease can (as noted in the 2010 opinion) affect the region from the mouth to the anus.  See Dorland's Illustrated Medical Dictionary, 26th ed. (1984, p. 386).  For these reasons, the January 2012 opinion is of less probative value than the November 2010 opinion.

Because the most probative medical opinion supports a link between the current disease and service, and there is a documented continuity of symptomatology, the evidence is at least in equipoise as to whether Crohn's disease was incurred in active service.  The criteria for service connection are met, and the appeal is granted.



ORDER

Service connection for Crohn's disease is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


